Case 2:19-cv-00306-JAW Document11 Filed 08/01/19 Pagelof2 PagelD #: 109

Case 2:19-cv-00306-JAW Document 3-2 Filed 07/01/19 Pagelof2 PagelD #: 80

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Maine
)
)
U.S. Bank Trust, N.A., as Trustee for LSF11 Master )
Participation Trust )
Plaintiffs) )
Vv. Civil Action No. 2:19-cv-00306-JAW
Aaron Cunningham and Lisa Cunningham )
)
)
- )
)

Defendant(s)
* “SUMMONS EN # CIVIL ACTION

To: (Defendant's name and address) Maine Department of Health and Human Services —
Division of Support Enforcement and Recovery
11 State House Station
19 Union Street
Augusta, ME 04333

ga ae

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

: John A. Doonan, Esq.
Reneau J. Longoria, Esq.
Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 225 D
Beverly, MA 01915

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 07/01/2019

 

 

Christa K. Berry
Clerk, U.S. District Court
Case 2:19-cv-00306-JAW Document11 Filed 08/01/19 Page2of2 PagelD #: 110

Case 2:19-cv-00306-JAW Document 3-2 Filed 07/01/19 Page2of2 PagelD#: 81

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:19-cv-00306-JAW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

  
  
 

C1 I personally served the summons on Jhé individual at (place)

 

 

on (date) ; or

 

(1 J left the summons at theAndividual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

x served the summons on (name of individual) “\eanne Lambrenus; famemi 3) ioyer , who is

designated by law to accept service of process on behalf of (name of organization)

Meing DRS _ —_ on dare) JUL 09 2019 : or

© I returned the summons unexge

     
 
 

ed because ; or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

\ on

 
 

Date: JUL 09 2019

‘ay

Harry McKENNey
Chief Civil Deputy

Kennebec County Printed name and title
Sheriff's Office

 

Server’s address

Additional information regarding attempted service, etc:

 
